           Case 1:19-cv-06694-RA Document 22 Filed 09/27/19 Page 1 of 1
                                                      USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED:     1 /,Jl (11

 COMTECH TELECOMMUNICATIONS
 CORP. and TELECOMMUNICATION
 SYSTEMS, INC.,

                               Plaintiffs,                        No.    19-CV-6694 (RA)

                          V.                                              ORDER

 VIDEO DOC TECHNOLOGIES, LTD.,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiffs have informed the Court that they intend to move for a default judgment in this

case. See Dkt. 21. They shall do so no later than October 18, 2019.

         In light of Plaintiffs' intention to move for a default judgment, the initial pretrial

conference scheduled for October 4, 2019 is hereby adjourned sine die.

         Plaintiffs shall serve a copy of this Order on Defendant no later than October 2, 2019.

SO ORDERED.

Dated:      September 27, 2019
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
